DETAILED ACTION
This office action is in response to the request for continued examination filed on 10 March 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.
Claim Status
	Claims 1 and 3-14 are currently pending: 1 and 3-14 have been amended; and 2 has been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 10 March 2022), with respect to the rejection of claims 1 and 3-14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 7-10, 12 and 14. In addition, claim 3 has been canceled.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ‘reference image data storing unit’ that stores data, a ‘point-of-view information acquiring unit’ that acquires information, a ‘projecting unit’ that represents a position and a shape of an image, a ‘pixel value deciding unit’ that decides a value of a pixel, and an ‘output unit’ that outputs data in claims 1-6 and 13-14; a ‘reference image data generating apparatus’, that generates image data in claim 12; a ‘reference image rendering unit’ that renders images, a ‘data deleting unit’ that deletes data, and an ‘index data generating unit’ that generates index data in claims 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure is as follows: the ‘reference image data storing unit’, the ‘point-of-view information acquiring unit’, the ‘projecting unit’, the ‘pixel value deciding unit’, the ‘output unit’, the ‘reference image data generating apparatus’, the ‘reference image rendering unit’, the ‘data deleting unit’, and the ‘index data generating unit’, (hardware or hardware/software combination, figs. 5-6, [0028], [0078])   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pystynen), in view of Unger et al (US 9,865,077 B2; Unger), and further in view of McMahon et al (US 9,521,416 B1; McMahon).
RE Claim 7, Pystynen discloses a reference image data generating apparatus that generates data of a reference image that is used for generating an image when a space including an object of a display target is viewed from a freely selected point of view and represents an image when the space is viewed from a predetermined reference point of view, the reference image data generating apparatus (Pystynen: figs. 1-2, illustrating ‘VR media player’ 10 and ‘headset’ 20 (image generating apparatus based on reference image data), figs. 16-18, illustrating the use of first layer/reference images 122 and 128 to generate objects within display target that coincides with arbitrarily selected FOV 117 (generating an image including an object from an arbitrary FOV)) comprising:
a reference image rendering unit that renders a plurality of the reference images in a field of view corresponding to a plurality of the reference points of view (Pystynen: [0140-0142], disclosing a rendering of image layers/reference images corresponding with reference points of view 122 and 128 intersecting with FOV 117 (reference image rendering unit is implied)).
However, although Pystynen does not expressly teach,
Unger (in the field of image-based rendering (IBR)) discloses a data deleting unit that deletes, data of a point on an object from any additional reference image containing the point a) when the point on the object appears in a plurality of the reference images (Unger: fig. 1, ‘knock out redundant textured pixel from second texture image to generate modified second texture image’; abstract, “one or more techniques and/or systems are provided for mitigating redundant pixel texture contribution for texturing a geometry ... the geometry may represent a multidimensional surface of a scene, such as a city. The geometry may be textured using one or more texture images (e.g., an image comprising color values and/or depth values) depicting the scene from various view directions ... redundant pixel texture contribution may arise. Accordingly, a redundant textured pixel within a texture image may be knocked out ... from the texture image to generate a modified texture image that may be relatively efficient to store and/or stream to a client due to enhanced compression of the modified texture image” (city scene comprises objects), col. 12:41-49, “identifying a redundant textured pixel provided by a an index data generating unit that generates index data that associates identification information indicating that data has been deleted with a region in which the data has been deleted in the reference image, and outputs the index data in association with data of the reference image (Unger: fig. 4, illustrating a process of taking a textured image and ‘knocking’ out redundant pixels to generate a modified textured image, which is then stored and ultimately used for texturing a geometry (in order for said modified second texture image to be used for texturing a geometry, index information associating data with position is implied); col. 4:37-39, “the redundant textured pixel (e.g., the second location) may be knocked out from the second texture image to generate a modified second texture image”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Unger’s ‘knocking’ out a same point of an object from any additional reference image containing the point (associated index data is implied) with Pystynen’s reference image generating apparatus including reference image data comprising object(s), with the expected benefit of reducing the amount of data that needs to be compressed and/or reducing the bandwidth needed for transmitting the combined reference image data (Unger, col. 4).
Yet, even though Pystynen/Unger does not appear to expressly teach,
McMahon (in the field of image data compression) discloses delete data of a point when b) a difference between a pixel value of the point in an image and any additional images containing the point is less than a predetermined threshold (McMahon: col. 2:47-61, “image data is truncated by removing redundant or unwanted image data generated by one or more focal planes ... While much of the discussion that follows relates to truncation of image data captured by a single focal plane, similar processes can be utilized to truncate image data captured by multiple focal planes (e.g. image data from different focal planes that sample similar portions of the object space of a scene)”, col. 3:6-10, “In several embodiments, redundancy can be determined based upon adjacent pixel values having the same intensity value, intensity values within a predetermined threshold distance, and/or intensity values within a threshold based upon the noise characteristics of the sensor” (with respect to the function performed, 
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine McMahon’s deleting data when a difference between pixel values of a point in an image and any additional images containing the point is within a predetermined threshold with Pystynen/Unger’s reference image data generating apparatus in order to reduce the amount of data stored and/or transmitted (McMahon, col. 4:30-32).
RE Claim 12, Pystynen discloses a reference image data generating method characterized in that a reference image data generating apparatus that generates data of a reference image that is used for generating an image when a space including an object of a display target is viewed from a freely selected point of view and represents an image when the space is viewed from a predetermined reference point of view, the reference image data generating method (Pystynen: figs. 1-2, illustrating ‘VR media player’ 10 and ‘headset’ 20 (image generating apparatus based on reference image data), figs. 16-18, illustrating the use of first layer/reference images 122 and 128 to generate objects within display target that coincides with arbitrarily selected FOV 117 (method of generating an image including an object from an arbitrary FOV)) comprising: rendering a plurality of the reference images in a field of view corresponding to a plurality of the reference points of view (Pystynen: [0140-0142], disclosing a method of rendering image layers/reference images corresponding with reference points of view 122 and 128 intersecting with FOV 117).
Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 14, Pystynen discloses a non-transitory computer readable medium having stored thereon a computer program for a computer that generates data of a reference image that is used for generating an image when a space including an object of a display target is viewed from a freely selected point of view and represents an image when the space is viewed from a predetermined reference point of view (Pystynen: figs. 1-2, illustrating ‘VR media player’ 10 and ‘headset’ 20 (image generating apparatus based on reference image data), figs. 16-18, illustrating the use of first layer/reference images 122 and 128 to generate objects within display target that coincides with arbitrarily selected FOV 117 comprising: by a reference image rendering unit, rendering a plurality of the reference images in a field of view corresponding to a plurality of the reference points of view (Pystynen: [0140-0142], disclosing a rendering of image layers/reference images corresponding with reference points of view 122 and 128 intersecting with FOV 117 (reference image rendering unit is implied)).
In addition, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.

Claims 8 and 9 are rejected under U.S.C. 103 as being unpatentable over Pystynen, in view of Unger, and McMahon, and further in view of Overbeck R. (US 2018/0165880 A1; Overbeck).
RE Claim 8, Pystynen/Unger/McMahon teaches the reference image data generating apparatus according to claim 7, and even though Pystynen/Unger fails to expressly disclose,
Overbeck (in the same general field of endeavor)  teaches the concept of deciding a target of deletion of data in units of tile image obtained by dividing the reference image by predetermined sizes (Overbeck: fig. 4; [0042], “at block 412 the lightfield compression component 206 performs a selective tile elimination process that compares the reference image tile at a tile position (si, ti) of the reference image set at block 408 with the corresponding tile at the same tile position of an image at a descendant node of the reference image, and if there is sufficient redundancy ... between the reference image tile and descendant image tile, the descendant image tile may be excluded”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Overbeck’s method deciding a target of deletion of data of a tile image with Pystynen/Unger/McMahon’s reference image data generating apparatus, with the expected benefit of improving the efficiency of deleting redundant data by organizing the deletion operations by tile.
RE Claim 9, Pystynen/Unger/McMahon discloses the reference image data generating apparatus according to claim 7.
Yet, although Pystynen/Unger/McMahon does not expressly teach,
Overbeck discloses the concept of deciding a reference image that is a target of deletion of data based on a position of a corresponding reference point of view (Overbeck: fig. 4, ‘set image at ancestor node as reference image’ 408 → ‘determine separate disparity derivative vector (DDV) for each tile of reference image’ 410 → ‘selectively eliminate tile(s) of image(s) at descendent nodes … based on redundancy’  412; [0042], “at block 412 the lightfield compression component 206 performs a selective tile elimination process that compares the reference image tile at a tile position (si, ti) of the reference image set at block 408 with the corresponding tile at the same tile position of an image at a descendant node of the reference image, and if there is sufficient redundancy (or low predicted disparity) between the reference image tile and descendant image tile, the descendant image tile may be excluded”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Overbeck’s method of deciding a reference image that is a target of data deletion based on a position of a corresponding reference point of view with Pystynen/Unger/McMahon’s reference image data generating apparatus in order to speed up the processing of reference images used to generate an image from a freely selected point of view since essentially redundant (low predicted disparity) data is removed and eliminated from wasteful processing operations (Overbeck, [0069]).

Claim 10 is rejected under U.S.C. 103 as being unpatentable over Pystynen, in view of Unger, and McMahon, and further in view of Liberato Jr. et al. (US 10,134,004 B1; Liberato).
RE Claim 10, Pystynen/Unger/McMahon teaches the reference image data generating apparatus according to any of claim 7, and Pystynen also teaches the reference image rendering unit generates a moving image composed of a plurality of image frames as the reference image (Pystynen: figs. 4-5, illustrating a single frame 55 of panoramic content; [0034], “FIG. 5 is a representational view of one frame of panoramic video resulting from the FIG. 4 scenario”).

Liberato (in the general field of image processing methods) teaches the concept of deleting  data of an image of a same point on an object from any of image frames in which the same point on the object appears in image frames of the moving image viewed from a same reference point of view (Liberato: col. 11:42-57, “The cameras 508 of a cluster may obtain images (still images or video) and process those images to reduce the image data and/or provide the image data to other components ... image data for each image or frame may be reduced to only include pixel information for pixels that have been determined to have changed. For example, baseline image information may be maintained for a field of view of a camera and image data for an image may be compared to the baseline image information. The image data may be reduced by removing or subtracting out pixel information that is the same in the image data as the baseline image information. Image data reduction may be done by each cameras. Alternatively, groups of cameras may be connected with a camera processor that processes image data from a group of cameras to reduce the image data of those cameras” (deleting data), col. 12:, “Each camera and/or camera computing components may process image data to generate reduced image data. For example, baseline image information may be established for the field of view of each camera that identifies the temperatures, colors, shapes and/or depth information for objects (e.g., inventory locations, tables, work stations, surface area) that are typically within the field of view of the camera. As each image is obtained, the image data may be compared with the baseline image information to remove from the image data pixel information that is the same or similar in both the image data and the baseline image information” (removing object data)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Liberato’s method of deleting data from a same point on an object appearing in image frames from a same field of view with Pystynen/Unger’s reference image data generating apparatus, with the expected benefit of reducing the size and amount of image data that needs to be transmitted and/or processed (Liberato, col. 12).	
Allowable Subject Matter
Claims 1 and 3-6, 11 and 13 are allowed.

In addition, the following is an examiner's statement of reasons for allowance:
As per independent claim 1, Pystynen et al (US 2021/0125399 A1) discloses an image generating apparatus (Pystynen: figs. 1-2, illustrating ‘VR media player’ 10 and ‘headset’ 20; [0054-0055], [0057]) comprising: a reference image data storing unit that stores data of a reference image from a plurality of reference images that represents an image when a space including an object of a display target is viewed from a predetermined reference point of view (Pystynen: fig. 4, ‘post-processing module’ 35, fig. 14, illustrating an exemplary 3D virtual world 100 with view frustum 117 and reference video data 111 and 112; [0070], [0076], [0078], [0134]); a point-of-view information acquiring unit that acquires information relating to a point of view (Pystynen: [0060]); a projecting unit that represents a position of an image of the object when the space is viewed from the point of view on a plane of a display image (Pystynen: [0084], [0134]); a pixel value deciding unit that decides a value of a pixel configuring the image of the object in the display image by using a value of a pixel that represents a same image in the reference image; and an output unit that outputs data of the display image (Pystynen: [0007], [0088-0090]), wherein the reference image data storing unit stores data of a reference image including an invalid region that does not have data of an image in a field of view from a corresponding reference point of view (Pystynen: fig. 15, illustrating reference image 111 or reference image 112, both of which comprise ‘invalid data’ 121; [0007]), and the pixel value deciding unit selects the reference image in which a same image appears in a valid region when deciding the value of the pixel configuring the image of the object (Pystynen: [0007]), wherein the reference image data storing unit stores, as data of the reference image, data of a tile image obtained by dividing the reference image by predetermined sizes (Pystynen: fig. 5, illustrating first layer/reference image 55 represented by a plurality of tiles 57; [0085])  and implicitly discloses index data that associates a position of the tile image on an image plane with the data of the tile image, wherein the pixel value deciding unit acquires the value of the pixel by referring to a tile image including a pixel that represents a same image in the reference image based on the index data  (Pystynen: [0085-0087]), while
a shape of an image of an object (Kanade: fig. 1, ‘view generator’ 5 (projection unit); col. 5:10-12, col. 5:53-64), and
Yip et al (US 2019/0045222 A1) discloses wherein the index data is generated prior to a point-of-view information acquiring unit acquiring the information related to a point of view (Yip: fig. 3, illustrating tiles associated with a viewpoint, table 2 (metadata comprising ‘index’ information); [0048-0049]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein a first subset of the plurality of reference images have a reference point of view set at a height of eyes when a user stands and a second subset of the plurality of reference images have a reference point of view set at a height of eyes when the user sits, wherein the reference point of views of the first subset and the reference point of views of the second subset do not overlap in an X-axis direction or a Y-axis direction”.
As per independent claims 11 and 13, these claims are allowed for the same reasons as given for claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “ ”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art McMahon (US 9,521,416 B1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion

Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611